                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     June 29, 2021

BY ECF
The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
                                                                                    7/2/2021
40 Foley Square
New York, NY 10007

       Re: United States v. Genao Francisco, et al., 20 Cr. 147 (VSB)

Dear Judge Broderick:

       In light of the plea hearing for defendant Arsenio Genao Francisco scheduled for July 9,
2021, the Government respectfully requests that the pretrial deadlines set by the Court be
adjourned sine die.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                        by:      /s/ Jun Xiang
                                              Jun Xiang
                                              Assistant United States Attorney
                                              (212) 637-2289

CC:    Amy Gallicchio, Esq. (by ECF)
       Stephen Turano, Esq. (by ECF)
